PER CURIAM.
Lee Ollie Wells appeals the trial court’s order denying his motion to correct illegal sentence and/or motion to withdraw plea. Because Wells’ motion was filed pursuant to Florida Rule of Criminal Procedure 3.800(a), the trial court did not address the issues Wells raised that were not within the narrow scope of that rule. We affirm without prejudice for Wells to file a motion pursuant to Florida Rule of Criminal Procedure 3.850.
Lee Ollie Wells pleaded guilty to several charges in July 1997 and received sentences, apparently in accordance with a negotiated plea. In January 1998, he filed a handwritten motion that expressly requested relief under rule 3.800(a). The motion was not sufficient for treatment as a motion pursuant to rule 3.850. When the trial court properly denied the motion in May 1998, it explained to Wells that he could file a motion pursuant to rule 3.850. Wells has had ample time to follow the trial court’s advice, and still has more than six months in which to decide whether he can allege facts under oath that would allow him to withdraw his plea.
Affirmed.
PARKER, C.J., and ALTENBERND and QUINCE, JJ., concur.